An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                  NO. COA14-296
                         NORTH CAROLINA COURT OF APPEALS

                              Filed: 19 August 2014


STATE OF NORTH CAROLINA

      v.                                      Guilford County
                                              No. 12CRS087589
LAMARD EUGENE SMITH,
     Defendant.


      Appeal by defendant from judgment entered on or about 12

August 2013 by Judge Christopher W. Bragg in Guilford County

Superior Court.         Heard in the Court of Appeals 11 August 2014.


      Attorney General Roy A. Cooper III, by Special Deputy
      Attorney General Grady L. Balentine, Jr., for the State.

      Diepenbrock Law Office, P.A., by J. Thomas Diepenbrock, for
      defendant-appellant.


      STROUD, Judge.


      On 12 August 2013, defendant pled guilty to                       common law

robbery and larceny from a merchant and stipulated to a prior

record     level   II    based   on   his   2010   conviction     for    attempted

common law robbery.          The trial court consolidated defendant’s

offenses for judgment and sentenced him to an active prison term

of 14 to 26 months.        Defendant filed timely notice of appeal.
                                    -2-
    Counsel    appointed     to   represent      defendant   is   unable   to

identify any issue with sufficient merit to support a meaningful

argument for relief on appeal and asks that this Court conduct

its own review of the record for possible prejudicial error.               He

shows to the satisfaction of this Court that he has complied

with the requirements of Anders v. California, 386 U.S. 738, 18

L.Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d

665 (1985), by advising defendant of his right to file written

arguments with this Court and providing him with the documents

necessary for him to do so.

    Defendant has not filed any written arguments on his own

behalf with this Court, and a reasonable time for him to do so

has expired.    In accordance with Anders, we have fully examined

the record to determine whether any issues of arguable merit

appear therefrom.      We have been unable to find any possible

prejudicial    error   and   conclude     that    the   appeal    is   wholly

frivolous.

    NO ERROR.

    Judges BRYANT and HUNTER, JR., Robert N. concur.

    Report per Rule 30(e).